UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Woe ee ee eee eee x
MANUEL DE JESUS ROSARIO, :

Plaintiff,

-V- : 20-cv-7387 (JSR)

251 E. 123RD ST. REALTY, LLC; JOSE : MEMORANDUM ORDER
PALMA; JOSE PALMA JR., MARIA M. :
VALLEJOS Individually and as Trustee
of THE JOSE PALMA IRREVOCABLE TRUST,
and THE JOSE PALMA IRREVOCABLE TRUST,

Defendants. :
ee ee ee ee eee eee x

JED S. RAKOFF, U.S.D.J.

Plaintiff Manuel de Jesus Rosario seeks summary judgment on
his actual and constructive fraudulent conveyance claims against
defendants 251 E. 123rd St. Realty, LLC (the “Realty”), Jose Palma
(“Palma Senior”), Jose Palma Jr. (“Palma Junior”), The Jose Palma
Irrevocable Trust (the “Trust”); and Maria M. Vallejos, in her
individual capacity and in her capacity as trustee of the Trust.
Dkt. No. 19. For the reasons set forth below, the motion is
granted.

BACKGROUND?

 

1 Unless otherwise noted, a standalone citation to a party’s
56.1 statement indicates that the relevant underlying factual
allegations are undisputed. Any citation to a party’s 56.1
statement incorporates by reference the documents cited therein.
Where relevant, however, the Court will cite directly to the
underlying document. The Court has also deemed facts averred in a
party’s 56.1 statement to which the opposing party cites no
admissible evidence in rebuttal as undisputed.
The underlying facts are straightforward and undisputed. On
August 3, 2015, plaintiff brought suit for unpaid wages against,
among others, defendants the Realty, Palma Senior, and Palma
Junior. Pl. 56.1, Dkt. No. 19-1, @ 1 (the “Wage Action”). Palma
Senior is the father of Palma Junior and the sole member of the
Realty. Id. 9 2. At the time of the filing of the Wage Action, the
building located at 251 E. 123rd Street, New York, NY 10035 (the
“Building”) was owned by the Realty. Id. q 2. On March 3, 2020,
after a jury trial, the Court entered judgment for plaintiff in
the amount of $89,670.35. Id. @ 5. On March 12, 2020, the Court
issued an attachment against the Building. See 15-cv-6049, Dkt.
No. 166. A second judgment, for attorneys’ fees and costs, was
entered on August 25, 2020 in the amount of $153,536.76. Pl. 56-1
q 6. Neither judgment has been satisfied. Id. @ 7.

According to the defendants, Palma Senior began creating a
family trust around 2016 or 2017, purportedly as part of an estate
planning process after he was diagnosed with a heart condition.
Pl. 56.1 9 16. In 2019, Palma Senior created the Trust. Id. @ 8.
He named his sister -- Maria M. Vallejos -- the trustee. Dkt. No.
20-6 (“Palma Junior Decl.”), at 12:8-10. And he named his four
children, including Palma Junior, the beneficiaries of the Trust.

Pl. 56-1 Q 54.

 

 

 

 
On September 1, 2020, a deed dated January 28, 2020 (the
“January Deed”) was filed, purporting to transfer the Building
from the Realty to “Maria M. Vallejos as Trustee of the Trust.”
Id. G@ 26. Shortly before the January Deed was executed, Vallejos
executed a power of attorney, naming her nephew Palma Junior as
her agent for various matters relating to the Building. Id. 1 al.
In a property report executed along with the transfer, Palma Junior
represented that the Building had a total assessed value of
$629,100. Id. 32. The Realty, however, received no consideration
for the Building, and it was rendered insolvent by the transaction.
Id. (91 33, 37.

On September 10, 2020, plaintiff brought the instant action,
alleging that the transfer was a fraudulent conveyance. Dkt. No.

1.2,3. Over the course of this litigation, defendants appear to

 

2 Plaintiff sought sanctions in the Wage Action on the ground
that the transfer violated the attachment order, but the Court
denied the motion without prejudice because the defendants
represented that they had transferred the building before the
attachment order was issued and that they were unsure why the
January Deed was only filed in September 2020. See 15-cv-6049,
Dkt. No. 204.

3 A quick word about subject matter jurisdiction is in order.
Although there is no diversity between the parties, the complaint
invokes the Court’s “ancillary jurisdiction to enforce its

judgments, insofar as it involves claims that form part of the
same case and controversy as the civil action designated 15-CV-
6049 where judgment has been entered.” Compl., Dkt. No. 1, @ 8.
“Under the doctrine of ancillary jurisdiction, a federal court may

 

 

 
have tried to undo the transaction. On November 23, 2020, the
defendants filed a second deed (the “November Deed”), purporting
to transfer the Building back from the Trust to the Realty. Id.
47. The November Deed, however, indicated that it was executed by
Palma Senior, not by Vallejos (the trustee) or Palma Junior (the
agent of Vallejos). Id. f 48. The defendants insist that the
November Deed contained a typographical error and that Palma Junior
actually executed the November Deed. See Def. Mem., Dkt. No. 24,
at 11. The defendants purportedly sought to remedy this mistake by
executing a third deed on May 6, 2021 (the “May Deed”), which
appears to have been executed by Palma Junior in his capacity as
“attorney in fact” for Valejos. Dkt. No. 22-2.

LEGAL STANDARD

 

exercise jurisdiction over a claim for which no subject matter
jurisdiction independently obtains if the claim is sufficiently
related to an initial claim properly before the court.” Chesley v.
Union Carbide Corp., 927 F.2d 60, 64 (2d Cir. 1991). The law is
clear, and the parties do not dispute, that this Court, in the
service of enforcing its earlier judgments, has ancillary
jurisdiction over the core of this action, which calls upon it to
resolve plaintiff’s claim that the transfer was a fraudulent
conveyance. See Epperson Vv. Entm’t Express, Inc., 242 F.3d 100,
104-107 (2d Cir. 2001) (action to void an allegedly fraudulent
conveyance by a judgment debtor fell within federal district
court’s ancillary jurisdiction to enforce its own judgments so
long as the action runs against the original judgment debtor, and
does not seek to impose liability for that judgment on a new

party).

 

 
Plaintiff now seeks summary judgment. Summary judgment is
appropriate when there is “no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Though courts “constru[e] the evidence in

the light most favorable to the nonmoving party,” LaSalle Bank

Nat'l Ass'n v. Nomura Asset Capital Corp., 424 F.3d 195, 205 (2d

 

Cir. 2005), the moving party must prevail “{w]here the record taken
as a whole could not lead a rational trier of fact to find for the

non-moving party,” Matsushita Elec. Indus. Co. v. Zenith Radio

 

Corp., 475 U.S. 574, 587 (1986) .4
DISCUSSION

New York law, as here applicable, defines two different types
of conveyances that can be set aside by creditors based on their
fraudulent nature: constructive fraudulent conveyances and

intentional fraudulent conveyances. Kim_v. Ji Sung Yoo, 311 F.

 

Supp. 3d 598, 611 (S.D.N.Y. 2018), aff'd sub nom. Tae H. Kim v. Ji

 

Sung Yoo, 776 Fed. App’x 16 (2d Cir. 2019). As relevant here, DCL

§§ 273 and 273-a address constructive fraudulent conveyances,

 

4 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

SURF EASTER EMT AWN ADE SLE 1nd 7 tin ee 9 MINATITLAN NCI I, Eo
while DCL § 276 addresses actual fraudulent conveyances. Plaintiff
brings claims under all three sections.°
I. Liability

A. Constructive Fraudulent Conveyance

The DCL contains various sorts of “constructive” fraudulent
conveyance claims. As relevant here, DCL § 273 concerns transfers
made by an insolvent transferor, whereas § 273-a concerns transfers
made by a defendant. Plaintiff brings claims under both sections.

A conveyance is deemed constructively fraudulent under DCL §
273 only if “two separate elements are satisfied: first, it is
made without fair consideration, and second, the transferor is
insolvent or will be rendered insolvent by the transfer in

guestion.” United States v. Watts, 786 F.3d 152, 164 (2d Cir.

 

2015). A debtor has received “fair consideration” if the following

three elements are satisfied: “first, the recipient of the debtor’s

 

5 On December 6, 2019, the New York legislature repealed and
replaced DCL §§ 273, 273-a, and 276. See 2019 N.Y. sess. Laws ch.
580. Those sections are operative here, however, because the new
law does “not apply to a transfer made or obligation incurred
before [the act's] effective date, [April 4, 2020], nor shall it
apply to a right of action that has accrued before such effective
date.” Id.; see Ray v. Ray, 799 Fed. App’x 29, 31 n.1 (2d Cir.
2020) (summary order).

 

6 Section 273 provides that “every conveyance made and every
obligation incurred by a person who is or will be thereby rendered
insolvent is fraudulent as to creditors without regard to his
actual intent if the conveyance is made or the obligation is
incurred without a fair consideration.”

6
property must either convey property in exchange or discharge an
antecedent debt in exchange; second, such exchange must be a fair
equivalent of the property received; and third, such exchange must
be in good faith.” Id. “[Tjhe element of insolvency is presumed
when a conveyance is made without fair consideration, and the
burden of overcoming such presumption is on the transferee.” Id.
at 165. Similarly, “[t]o prevail on a claim under DCL § 273-a, a
plaintiff must establish (1) that the conveyance was made without
fair consideration; (2) that the conveyor is a defendant in an
action for money damages or that a judgment in such action has
been docketed against him; and (3) that the defendant has failed

to satisfy the judgment.” Grace V. Bank Leumi Tr. Co. of N.Y., 443

 

F.3d 180, 188 (2d Cir. 2006).’

Plaintiff is entitled to summary judgment on his constructive
fraudulent conveyance claims. As to the § 273 claim, there is no
dispute that the transfer was made without consideration and that
it left the Realty insolvent. See Def. 56.1, Dkt. No. 25, QI 37

(admitting that the “Realty was rendered insolvent by the January

 

7 DCL § 273-a provides that “[e]very conveyance made without
fair consideration when the person making it is a defendant in an
action for money damages or a judgment in such an action has been
docketed against him, is fraudulent as to the plaintiff in that
action without regard to the actual intent of the defendant if,
after final judgment for the plaintiff, the defendant fails to
satisfy the judgment.”
28, 2020 transfer”; id. @{ 33 (admitting that the “Realty received
no consideration of any kind for the purported transfer to the
Trust”). Likewise, as to the § 273-a claim, there is no dispute
that the conveyance was made without consideration, that the Realty
was a defendant in an action for money damages at the time of the
conveyance, and that the defendants have failed to satisfy the
judgments.

The defendants offer various counterarguments, but none is
persuasive. First, the defendants contend that plaintiff was not
a “creditor” of the Realty at the time of the transfer because the
transfer occurred before the judgments were entered in the Wage
Action. Def. Mem. at 9. But the DCL defines “creditor” broadly to
include any “person having any claim, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent.” DCL §
270. Accordingly, “it 1s now accepted that in tort cases the
relationship of debtor and creditor arises the moment the cause of

action accrues.” Matter of Shelly v_ Doe, 249 A.D.2d 756, 757 (3d

 

Dep’t 1998). Because the transfer occurred after plaintiff’s cause
of action against the defendants accrued -- indeed, after the
litigation had already begun —- plaintiff was a “creditor” under
the DCL at the time of the transfer.

The defendants also contend that plaintiff failed to

establish that the transfer rendered all of the defendants
insolvent. Def. Mem. at 10. Relatedly, the defendants argue that
plaintiff has failed to establish “prejudice” because there is no
showing that he could not enforce his judgments against the other
defendants, all of whom are jointly and severally liable for the
judgments. Id. But the defendants cite no authority for either
proposition, and the Court holds that a fraudulent conveyance claim
requires no such showing.

Finally, the defendants contend that, at the time plaintiff
sought to enforce his judgments, the Building had already been
transferred back from the Trust to the Reality. Def. Mem. at 10.
The November Deed, however, appears to have been rejected. See Pl.
Reply, Dkt. No. 26, at 6. Nor is there any evidence that the May
Deed is valid. These questions, in any event, are immaterial to
the defendants’ liability, since a fraudulent conveyance occurs
once the wrongful transfer is completed. Thus, although whether
the transfer has been unwound might inform the sort of remedy
available to plaintiff, it does not bear on the defendants’
liability. See In re Kovier, 253 B.R. 592, 596-600 (S.D.N.Y. Br.
2000) (“The unilateral act of the defendants in voluntarily
reconveying moots one form of relief provided by the statute, but
not the other.”). The Court addresses appropriate remedies below.

B. Actual Fraudulent Conveyance
DCL § 276 provides: “A conveyance may be avoided on the basis
of actual fraud if the... actual intent to hinder, delay, or
defraud present and future creditors is established.” A creditor
can prove the relevant intent from the facts and circumstances
surrounding the transfer. See Kim, 311 F. Supp. at 612; S.E.C. v.
Smith, 646 Fed. App’x 42, 45 (2d. Cir. 2016) (summary order).
Courts refer to the badges of fraud commonly associated with
fraudulent transfers that give rise to the inference of intent.
These badges include: “(1) a close relationship between the parties
to the transaction; (2) a questionable transfer not in the ordinary
course of business; (3) inadequacy of consideration; (4) the
transferor’s knowledge of the creditor’s claim and his inability
to pay it; and (5) retention of control of the property by the
transferor after the conveyance.” RTC Mortg. Trust 1995-S/N1 v.
Sopher, 171 F. Supp. 2d 192, 201 (S.D.N.Y. 2001).

Plaintiff is entitled to summary judgment on his actual
fraudulent conveyance claim. Virtually every badge of fraud is
present in this case. First, there is a close relationship between
the Realty and the Trust. The sole member of the Realty -- Palma
Senior -- is also the settlor of the Trust; moreover, Palma
Senior’s children are the beneficiary of the Trust and his sister
is the trustee. Second, the transfer of the Realty’s only asset

was not in the ordinary course of its business. Third, the Trust

10
provided no consideration to the Realty for the Building. Fourth,
at the time of the transfer, all of the defendants had knowledge
of plaintiff’s ongoing lawsuit. Fifth, the Realty effectively
retained control of the Building after the conveyance, as the
tenants of the Building were not informed of the transfer and
continued to pay rent to the Realty. Pl. 56-1 41 38, 39, 46.

Mw

In response, defendants assert in conclusory fashion that “no
badges of fraud are extant in this case.” Def. Mem. at 8. They
also appear to suggest that they transferred the Building to the
Trust “in good faith because [Palma Senior] was severely i11.”
Def. 56.1 at 11. But Palma Senior first became ill around 2016 or
2017, whereas the transfer was not effectuated until January 28,
2020 -- just eight days before trial commenced in the Wage Action.
Pl. 56-1 Q 31.

Given these undisputed badges of fraud, a reasonable jury
could only find that the transfer was made with “actual intent” to

“hinder, delay, or defraud” plaintiff for the purposes of § 276.

II. Remedy

Having found that plaintiff is entitled to summary judgment
on all of his claims, the Court turns to the appropriate remedy.
Section 278 of the DCL describes the rights available toa creditor
as to whom a conveyance is fraudulent. Section 278 provides, in

relevant part, that:

11
Where a conveyance or obligation is fraudulent as to a
creditor, such creditor, when his claim has matured,
may, as against any person except a purchaser for fair
consideration without knowledge of the fraud at the time
of the purchase, or one who has derived title immediately
or mediately from such a purchaser,
a. Have the conveyance set aside or obligation
annulled to the extent necessary to satisfy his
claim, or

b. Disregard the conveyance and attach or levy
execution upon the property conveyed.

Id. § 278(1). The DCL makes no express provision for the recovery
of money damages. Courts have recognized, however, that an implied
right of action for damages exists where “the traditional
fraudulent conveyance remedy of rescission is no longer
practicable” - such as, for example, when the transferred assets
have been sold or commingled with other assets. In re Adelphia
Recovery Trust, 634 F.3d 678, 692-693 (2d Cir. 2011) (collecting
cases).

As discussed, plaintiff is entitled to summary judgment on
his fraudulent conveyance claims. Accordingly, the Court will set
aside the transfer to satisfy plaintiff’s claim. The defendants
suggest that the May Deed -- which purportedly reconveyed the
Building back from the Trust to the Realty -- moots this sort of
equitable relief. The Court disagrees. There is no evidence in the
record that the beneficiaries of the Trust consented to

transferring the Building out of the Trust, or even whether their

12
consent was required. Absent such evidence, the Court cannot
conclude that this form of relief is moot. Indeed, considering
that the defendants have apparently twice tried to unwind the
transaction, they should welcome the Court’s help in doing so.
The Court will not, however, issue an attachment order because
the Court already issued such an attachment order against the
Building in connection with the Wage Action. Likewise, the Court
will not award any damages because rescission is still practicable.
As for attorneys’ fees, § 276-a states that attorneys' fees
should be awarded when a conveyance “is found to have been made by
the debtor and received by the transferee with actual intent, as
distinguished from intent presumed in law, to hinder, delay or
defraud either present or future creditors.” “Thus, before
awarding attorneys' fees against a defendant, whether he be the
debtor or the transferee, the court must make an explicit finding
of actual intent to defraud; imputed fraud does not satisfy § 276-

a.” Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991). In Carey,

 

the Second Circuit upheld a finding of actual intent to defraud
where: (1) the transfer of the property was intrafamily; (2) the
transfer involved only “nominal consideration”; (3) there was
evidence that no consideration was paid; and (4) the debtor “knew
of the potential claim against him when he transferred the

property.” Id.

13

UTE es Th TR OO

 
Plaintiff is entitled to reasonable attorneys’ fees against
the Realty, Palma Junior, and Palma Senior. It is undisputed that
the transfer was intrafamily, without consideration, and each
defendant knew of the ongoing lawsuit at the time of the transfer.®
The Court will refer the matter to the designated magistrate judge
for an inquest on the proper amount of attorneys’ fees.

CONCLUSION

In sum, the Court grants plaintiff’s motion for summary
judgment. Specifically, the Court holds that a reasonable jury
could only find that the transfer was a fraudulent conveyance under
DCL §§ 273, 273-a, and 276; and sets aside the transfer of the
Building from the Realty to the Trust as a fraudulent conveyance.
Plaintiff shall submit a proposed judgment consistent with, and

not exceeding the scope of, this Order by June 4, 2021 at 5:00

p.m.

 

8 Plaintiff does not seek attorneys’ fees as against the Trust
or Vallejos because of the “potential limitations” on the Court’s
subject matter jurisdiction. Pl. Mem., Dkt. No. 21, at 12 n.4 As
Judge Engelmayer has observed, it appears to be an open question
whether a court’s “ancillary enforcement jurisdiction over a
fraudulent conveyance case brought under DCL § 276 extends to
determining whether transferees of the fraudulent conveyance who
were not liable under the original Judgment (nor parties to that
original action) are liable for attorneys’ fees under DCL § 276-
a.” Priestly v. Panmedix Inc., 18 F. Supp. 3d 486, 496 (S.D.N.Y.
2014). The Court need not reach this issue because plaintiff does
not seek attorneys’ fees against these defendants.

 

14
In addition, the Court will award reasonable attorneys’ fees
against Palma Senior, Palma Junior, and the Trust, in an amount to
be determined by the designated magistrate judge’s inquest.
Following resolution of the plaintiff’s attorneys’ fees, the Court
will direct the Clerk to close the case.

SO ORDERED.

 

Dated: New York, NY
May Qf 2021 JED S. RAKOFF, U.S.D.d.

 

15
